HOFFMAN, Presiding Judge,
dissenting.
I respectfully dissent.
The entry of a garnishment order is an interlocutory order and appealable pursuant to Ind. Rules of Procedure, Appellate Rule 4(B)(1). Indiana Rules of Procedure, Appellate Rule 7.2(A)(1)(b) provides:
“In all appeals from interlocutory orders, there shall be included instead of the certified copy of the motion to correct errors a specific assignment of the errors alleged.” (Emphasis added.)
As noted in BAGNI, Giddings & Stroud, Indiana Appellate Procedure, § 173, the specificity required in an assignment of errors is that which is applicable to the motion to correct errors.
Indiana Rules of Procedure, Trial Rule 59(D) (formerly 59(B)) requires a motion to correct errors to be sufficiently specific to apprise the trial court and opposing counsel of the alleged errors. Libuano v. Libuano (1979), Ind.App., 388 N.E.2d 574. Issues hidden within broad generalities present an appellate court with nothing to review. Young v. Duckworth (1979), Ind., 394 N.E.2d 123. Bald general assertions of error do not constitute substantial compliance with the rules of procedure. Young v. Duckworth, supra; Anderson v. Ind. St. Emp. App. Comm, et al. (1977), 172 Ind.App. 529, 360 N.E.2d 1040.
The assignment of errors in the present case, omitting formal parts, reads as follows:
“The appellant, Sharon DeLater, formerly Sharon Hudak, avers that there is manifest error in the judgment and proceedings in this cause, which is prejudicial to appellant, in this:
1. The court erred in granting appel-lee, Paul Hudak’s final order in proceedings supplementary to execution pursuant to Trial Rule 69(E) on November 20, 1980.”
Such a general allegation of error is not in substantial compliance with AP. 7.2(A)(1)(b). The assignment of errors *1338presents no issue for this Court’s review. I would therefore affirm the order of the trial court.